DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 7 and 9-20 are allowed, and claims 4-6 and 8 are cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for rack-mount data cabinets, haing cooling paths within rack-mount data cabinets, does not disclose, teach or suggest, following subject matter in claims:  
wherein the one or more sealing members comprises: a blanking plate configured to substantially or fully hermetically seal an unoccupied space in the rack, wherein the data cabinet further comprises: an aperture configured to allow one or more cables to pass through a wall of the cabinet body; a cable seal capable of confirming to the shape of one or more cables passing through the aperture, so as to restrict fluid flow through the aperture; an opening or permitting access to an interior of the cabinet body; a door for closing said opening; and a door seal configured to form a substantially gastight seal around the door when closed; wherein the one or more sealing members, the cable seal and the door seal are each configured to form an anechoic and hermetic seal, such that the data cabinet is anechoically and hermetically sealed from a surrounding environment. 



Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/MUKUNDBHAI G PATEL/Primary Examiner, Art Unit 2835